Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura (JP 2010-078243) with references made to attached machine translation.

Okamura discloses regarding claim 1, A toaster (See Fig 2) comprising: 
5a box-shaped housing (Fig 2 shows a box shaped housing) in which a cooking cavity (heating chamber 2) for accommodating an object to be cooked is disposed; and 
a measuring cup capable of containing a given amount of water, (measuring cup 18 is shown and is capable of containing water)
wherein a water tray into which water contained in the measuring cup is poured is provided at an upper portion of the housing, and (Fig 1 shows a tray or container 16 for receiving water poured by the measuring cup 18)
10wherein a heater for heating the object to be cooked, a steam generator (steam generator 6) for feeding steam into the cooking cavity, a water guide passage for guiding the water poured into the water tray to the steam generator (water guide passage or water supply pipe 15), and a control unit for controlling operations of the heater and the steam generator are provided in the housing, and (control device 9 controls the operation of the heater and steam generator based on the desired temperature. See Page 4, Paragraphs 1-3)
15a door that allows the water contained in the measuring cup to be poured into the water tray when the door is open. (Door or lid 17 allows for water to be poured into the tray when the lid is open. See Fig 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/8/2022